ORDER
IT APPEARING TO THE COURT that this case contains unresolved issues that may yet come before it for disposition, depending upon the trial court’s resolution of the issue that is now the subject of a remand, the Clerk is hereby directed to withhold the issuance of a judgment and final mandate, pursuant to Rule 32 of the Rules of Appellate Procedure, until a final determination of the appeal.
IT IS FURTHER ORDERED that the Court’s opinion filed 9 July 1998 shall be deemed effective as of said date of filing.
By order of the Court in Conference, this the 9th day of July 1998.
Orr, J.
For the Court